DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 8/23/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…a stream template register configured to store a stream template that includes a set of addressing mode indicators that includes a respective addressing mode indicator for each loop of a set of nested loops; an address generator coupled to the stream template register to receive the set of addressing mode indicators, wherein the address generator includes: for each loop of the set of nested loops, a control word circuit associated with the respective loop of the set of nested loops and configured to, in response to the respective addressing mode indicator of the loop, provide a respective control word that specifies a memory block size of the respective loop; and an adder circuit coupled to the control word circuit to receive the respective control word and configured to circularly traverse a memory region according to the respective control word such that the address generator provides a set of addresses that represents the set of nested loops…" (independent claim 1, lines 2-14).  There is insufficient antecedent basis for "the respective loop of the set of nested loops," and the Examiner is uncertain if "the respective loop of the set of nested loops" corresponds to "each loop of a set of nested loops."  For the sake of examination, the Examiner has interpreted "…a stream template register configured to store a stream template that includes a set of addressing mode indicators that includes a respective addressing mode indicator for each loop of a set of nested loops; an address generator coupled to the stream template register to receive the set of addressing mode indicators, wherein the address generator includes: for each loop of the set of nested loops, a control word circuit associated with the respective loop of the set of nested loops and configured to, in response to the respective addressing mode indicator of the loop, provide a respective control word that specifies a memory block size of the respective loop; and an adder circuit coupled to the control word circuit to receive the respective control word and configured to circularly traverse a memory region according to the respective control word such that the address generator provides a set of addresses that represents the set of nested loops…" to read "…a stream template register configured to store a stream template that includes a set of addressing mode indicators that includes a respective addressing mode indicator for each respective loop of a set of nested loops; an address generator coupled to the stream template register to receive the set of addressing mode indicators, wherein the address generator includes: for each respective loop of the set of nested loops, a control word circuit associated with the respective loop of the set of nested loops and configured to, in response to the respective addressing mode indicator of the respective loop of the set of nested loops, provide a respective control word that specifies a memory block size of the respective loop of the set of nested loops; and an adder circuit coupled to the control word circuit to receive the respective control word and configured to circularly traverse a memory region according to the respective control word such that the address generator provides a set of addresses that represents the respective loops of the set of nested loops…"  Dependent claims 2-11, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 12 recites "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each loop of the set of nested loops: in response to a respective addressing mode indicator of the set of address mode indicators that is associated with the respective loop of the set of nested loops, providing a respective control word that specifies a memory block size of the respective loop; and circularly traversing a memory region according to the respective control word to provide a set of addresses that represents the set of nested loops; and retrieving the set of data from a memory according to the set of addresses" (independent claim 12, lines 2-13).  There is insufficient antecedent basis for "the respective loop of the set of nested loops," and the Examiner is uncertain if "the respective loop of the set of nested loops" corresponds to "each loop of the set of nested loops."  For the sake of examination, the Examiner has interpreted "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each loop of the set of nested loops: in response to a respective addressing mode indicator of the set of address mode indicators that is associated with the respective loop of the set of nested loops, providing a respective control word that specifies a memory block size of the respective loop; and circularly traversing a memory region according to the respective control word to provide a set of addresses that represents the set of nested loops; and retrieving the set of data from a memory according to the set of addresses" to read "…receiving a template that specifies a set of addressing mode indicators for a set of nested loops; and retrieving a set of data associated with the set of nested loops by: for each respective loop of the set of nested loops: in response to a respective addressing mode indicator of the set of address mode indicators that is associated with the respective loop of the set of nested loops, providing a respective control word that specifies a memory block size of the respective loop of the set of nested loops; and circularly traversing a memory region according to the respective control word to provide a set of addresses that represents the respective loops of the set of nested loops; and retrieving the set of data from a memory according to the set of addresses."  Dependent claims 13-20, which ultimately depend from independent claim 12, are rejected for carrying the same deficiency. 

Double Patenting
The Examiner thanks Applicant for submitting a proper terminal disclaimer to obviate the rejection of claims 1 and 12 on the grounds of nonstatutory double patenting made in the non-final Office action dated 3/21/2022 and therefore respectfully withdraws the rejection of claims 1 and 12 on the grounds of nonstatutory double patenting made therein.

Response to Arguments
In the Remarks dated 8/23/2022, Applicant substantially argues:
The amendments to independent claims 1 and 12 overcome the rejection of claims 1-11 and 12-20 under 35 U.S.C. §112(b) made in the Office action dated 3/21/2022.
Applicant's arguments dated 8/23/2022 have been fully considered, and they are persuasive.  The Examiner thanks Applicant for their assistance in ensuring the clarity of the record by clearly stating the reasoning and intended meaning of the claim language of the originally-filed claims.  The Examiner therefore respectfully withdraws the rejections of claims 1-11 and 12-20 under 35 U.S.C. §112(b) made in the non-final Office action dated 3/21/2022.  The Examiner notes, however, that the amended claim language raises new clarity issues under 35 U.S.C. §112(b) that are further explained in the above rejections of claims 1-11 and 12-20 under 35 U.S.C. §112(b).  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135